Citation Nr: 1046549	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for a 
degenerative right knee disorder with intraarticular loose 
bodies.

2.	Entitlement to an evaluation in excess of 10 percent for a 
degenerative left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to May 
1981 and from January 1983 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of April and June 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that the Veteran's representative contended the 
Board previously failed to determine the etiology of a quadriceps 
tendon injury.  See October 2010 Appellant's Brief.  It appears 
the veteran is seeking to file an informal claim for service 
connection for this disability.  As such, this issue is REFERRED 
to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

Procedural History

The instant claim was previously brought before the Board in 
December 2007, at which time the Board denied the Veteran's 
increased evaluation claims.  The Veteran then appealed the 
Board's December 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2010, the 
Court issued an order vacating the Board's December 2007 decision 
and remanding the instant appeal to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the Veteran's increased 
evaluation claims were remanded to the Board for further 
consideration.  In reviewing the claims folder, the Board 
observes the Veteran was last provided a VA examination to 
determine the severity of his bilateral knee disorders in June 
2005, a period of over five years.  Given the passage of time 
since his most recent examination and the allegations set forth 
in the Veteran's appeal, the Board finds that a new compensation 
and pension examination would assist the Board in clarifying the 
extent of the Veteran's bilateral knee disability and would be 
instructive with regard to the appropriate disposition of the 
issues under appellate review.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's statutory duty to assist 
includes a thorough and contemporaneous medical examination).

Thus, this matter must be remanded for a compensation and pension 
examination to ascertain the current severity of the Veteran's 
bilateral knee disability.  In this regard, the Board observes 
that, in addition to limitation of motion, the Veteran asserts 
his bilateral knee disabilities are manifested by dislocated 
samilunar cartilage and/or symptomatic removal of the semilunar 
cartilage and, as such, compensation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258 and 5259 is warranted.  See, e.g., 
October 2010 Appellant's Brief.  As such, on remand, the VA 
examiner should determine whether the Veteran's bilateral knee 
disabilities exhibit such symptomatology.

Furthermore, the Veteran should also receive a medical opinion 
stating whether or not he is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability.  See 38 C.F.R. § 4.16(b) (2010).  The Board 
notes that "substantially gainful employment" is that employment 
which is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the Veteran resides.  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 
4.16(a), marginal employment shall not be considered 
substantially gainful employment.

As a final note, the Board observes the Veteran's representative 
raises the issue of entitlement to a total disability evaluation 
based upon individual unemployability (TDIU) due to service-
connected disabilities.  See October 2010 Appellant's Brief; see 
also Rice v. Shinseki 22 Vet. App. 447 (2009) (a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record).  However, on preliminary review of the record on 
appeal, the Board observes the Veteran has not received proper 
VCAA notice concerning the specific issue of entitlement to TDIU.  
Further, the Board notes this issue has not been adjudicated by 
the RO in the first instance.  Accordingly, the Board concludes 
that this issue must be remanded for compliance with the required 
notice and duty to assist provisions and adjudication by the RO 
because it would be potentially prejudicial to the Veteran if the 
Board were to proceed with a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As the Board cannot rectify 
this procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	Issue a VCAA notice letter to the Veteran, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), specific to 
the claim for entitlement to TDIU.  The 
letter must: (i) advise him of the type of 
evidence needed to substantiate this 
claim; (ii) apprise him of the evidence he 
must submit; and (iii) apprise him of the 
evidence VA will obtain.  See also Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected bilateral knee 
disabilities.  The claims folder must be 
made available to the examiner for review, 
and the record should indicate that such a 
review was accomplished.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should provide a 
response to all of the following:

a.	The examiner should provide specific 
findings as to the range of motion of 
the bilateral knees.  Any pain during 
range of motion testing should be 
noted, and the examiner should 
accurately measure and report where 
any recorded pain begins and ends 
when measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's bilateral knee 
disabilities.  If observed, the 
examiner should specifically comment 
on whether the Veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion 
in degrees. 

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's bilateral knee 
disabilities, including any 
instability, dislocation or removal 
of the semilunar cartilage or 
impairment of the tibia and fibula.  

c.	The examiner should offer an opinion 
as to the functional effect the 
Veteran's bilateral knee disabilities 
have on the Veteran's employability.  
Any opinion should be accompanied by 
an explanation regarding how the 
Veteran's service-connected bilateral 
knee disabilities cause marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.

3.	Following the above, adjudicate the issue 
of entitlement to a total disability 
evaluation based upon individual 
unemployability (TDIU) due to service-
connected disabilities.  All appropriate 
appellate procedures should then be 
followed.  The Veteran should be advised 
that in order to complete an appeal of 
this issue he must file a timely notice of 
disagreement and, following the issuance 
of a statement of the case, a timely 
substantive appeal.

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence, including a consideration 
as to whether the Veteran's claim should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


